DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:
Claims 3 and 7 appear to be duplicates of one another.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5 and 8–10 rejected under 35 U.S.C. 103 as being unpatentable over Widerski et al., US 2008/0250763 (“Widerski”).
Regarding claim 1, Widerski teaches the limitations of the claim:
“A filter housing of a filter for a fluid (air cleaner, Fig. 28, pt. 400, [0159]), the filter housing comprising:
a housing body (housing, Fig. 28, pt. 402, [0159]) comprising at least one inlet opening for fluid to be cleaned (inlet, Fig. 28, pt. 407, [0160]) and at least one outlet opening for cleaned fluid (outlet, Fig. 28, pt. 408, [0160]);
the housing body comprising 
an element receptacle arranged in an interior of the housing body and configured to receive at least one filter element such that the at least one inlet opening is separated from the at least one outlet opening by the at least one filter element (the interior of housing 402);
the housing body comprising 
at least one installation opening extending through an outer wall of the housing body and providing access to the element receptacle in an installation direction (open top, Fig. 29, pt. 404, [0159]), extending parallel or coaxial to an installation axis (the axis running top to bottom of the housing 402), and configured to enable insertion of the at least one filter element into the element receptacle (as seen in Fig. 28), 
wherein the at least one installation opening is arranged at a transverse side of the housing body (the top side of the housing 402), 
wherein the transverse side is laterally arranged relative to a housing axis (the housing axis runs through the housing 402 in the direction of airflow), 
wherein the housing axis is arranged transverse to the installation axis (as seen in Fig. 28);
at least one housing cover arranged on the outer wall of the housing body and configured to close off the at least one installation opening (cover, Fig. 7, pt. 203, [0147]);
the housing body comprising 
at least one sealing surface configured to contact at least one seal of the at least one filter element when inserted in the element receptacle (the surface of the housing 402 that seals against the seal on the front of cartridge 401, [0161]), 
wherein the at least one sealing surface surrounds the housing axis at least partially circumferentially (as seen in Fig. 28);
at least one fall-out protection device configured to prevent the at least one filter element from falling out of the element receptacle when the at least one installation opening is open (the lip around the open top 404, as seen in Fig. 28), the at least one fall-out protection device comprising at least one projection projecting inwardly from an outer circumference of the at least one installation opening into the at least one installation opening (as the lip around the open top 404 reduces the width of this opening, as seen in Fig. 28), the at least one projection blocking a portion of the at least one installation opening (as seen in Fig. 28), reducing an inner width of the at least one installation opening to a size smaller than a corresponding width of the at least one filter element1 (as the lip seen in Fig. 28 reduces the size of the opening, as seen Fig. 28), 

    PNG
    media_image1.png
    896
    657
    media_image1.png
    Greyscale

Regarding claims 3 and 7, Widerski teaches the limitations of the claim:
“The filter housing according to claim 2, wherein the at least one projection is selected from the group consisting of a stay, a rib, a bead, and a nipple, and 
Claim 4 requires that for the filter housing according to claim 2, the inner width of the at least one installation opening is smaller than a maximum expansion of the at least one filter element in a widest region in a direction of an element axis of the at least one filter element, wherein the element axis is transverse to the installation axis.  Claim 5 requires that for the filter housing of claim 4, a reduction of the inner width of the at least one installation opening by the at least one projection relative to the inner width of the adjoining region of the element receptacle is smaller than a maximal compressibility of the at least one filter element in the widest region.  Claims 4 and 5 fail to patentably distinguish over the prior art because they describe the relationship between the “filter housing” and the “filter element” but the “filter element” is not a structural component of the claimed “filter housing.”  MPEP 2115 (“A claim is only limited by positively recited elements”).  
Regarding claim 8, Widerski teaches the limitations of the claim:
“The filter housing according to claim 1, wherein at least one part of the at least one fall-out protection device is arranged in a region of the at least one installation opening facing the at least one sealing surface (the lip around the open top 404 is in the region of the sealing surface, as seen in Fig. 28).”
Regarding claim 9, Widerski teaches the limitations of the claim:
“The filter housing according to claim 1, wherein at least one part of the at one fall-out protection device is arranged in a region of the at least one installation opening (the lip around the open top 404 is in the region of the open top 404), wherein said 
Regarding claim 10, Widerski teaches the limitations of the claim:
“The filter housing according to claim 1, wherein at least a first part of the at least one fall-out protection device is arranged in a first region of the at least one installation opening facing the at least one sealing surface (as seen by the lip around the open top 404 in Fig. 28) and wherein at least a second part of the at one fall-out protection device is arranged in a second region of the at least one installation opening, wherein the second region is axially facing away from the at least one sealing surface relative to the housing axis (as seen by the lip around the open top 404 in Fig. 28).”
Allowable Subject Matter
Claim 11 is allowed.
Independent claim 11 disclsoes a filter for a gaseous fluid.  The filter comprises at least one filter housing comprising a housing body comprising at least one inlet opening for fluid to be cleaned and at least one outlet opening for cleaned fluid. The housing body comprises an element receptacle arranged in an interior of the housing body.  The housing body comprises at least one installation opening extending through an outer wall of the housing body and providing access to the element receptacle in an installation direction, extending parallel or coaxial to an installation axis.  The at least one installation opening is arranged at a transverse side of the housing body.  The transverse side is laterally arranged relative to a housing axis which is arranged transverse to the installation axis.  The filter comprises at least one filter element configured to be inserted through the at least one installation opening into the element 
Widerski discloses a filter for a gaseous fluid (air cleaner, Fig. 28, pt. 400, [0159]).  The filter comprises at least one filter housing (housing, Fig. 28, pt. 402, [0159]) comprising a housing body (the body of housing 402) comprising at least one inlet opening for fluid to be cleaned (inlet, Fig. 28, pt. 407, [0160]) and at least one outlet opening for cleaned fluid (outlet, Fig. 28, pt. 408, [0160]). The housing body comprises 

    PNG
    media_image1.png
    896
    657
    media_image1.png
    Greyscale

Claim 11 differs from Widerski because the reference does not disclose the lip surrounding the open top 404 reducing the size of the opening to a size smaller than a 
Response to Arguments
35 U.S.C. 112(f) Interpretations
With regard to claims 1 and 11, the Examiner withdraws the 35 U.S.C. 112(f) interpretation of “at least one fall-out protection device configured to prevent the at least one filter element from falling out of the filter element receptacle” because the claim has been amended to include sufficient structure to avoid invoking the statute (e.g., the fall-out protection device comprising at least one projection).
Prior Art Rejections
With respect to claim 1, the Applicant argues that Widerski’s lip extending around installation opening 404 does not correspond to the claimed “the at least one fall-out protection device” because this element does not reduce the width of the opening to prevent the filter element 401 from falling out of the opening.  Applicant Rem. dated Dec. 09, 2020 (“Applicant Rem.”) 10.  
The Examiner respectfully disagrees.  As noted above, claim 1 is directed to “a filter housing of a filter.”  Therefore, the claim is directed to a “housing” and the “filter” is not a positively recited element of the claim.  “A claim is only limited by positively recited elements.”  Therefore, the claim 1 limitations indicating that the fall-out protection device reduces the width of the opening to prevent the filter element from falling out of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is directed to a “filter housing of a filter.”  As such, the claimed invention is directed to a “housing” and the “filter” is not a positively recited element of the claimed invention.  “A claim is only limited by positively recited elements.”  MPEP 2115.  Therefore, the limitations “reducing an inner width of the at least one installation opening to a size smaller than a corresponding width of the at least one filter element” and “the at least one projection blocking against the filter element such that to fit through the reduced width of the at least one installation opening, the filter element needs to be elastically deformed to accomplish removal of the at least one filter element from the housing body through the at least one installation opening” fail to patentably distinguish the claimed invention over the prior art because these limitations describe the “filter” (i.e., an element that is not positively recited in the claim) rather than the “filter housing.”